Name: Commission Regulation (EC) No 1437/2003 of 12 August 2003 amending Annexes I, II, IIIB and VI to Council Regulation (EC) No 517/94 on common rules for imports of textile products from certain third countries not covered by bilateral agreements, protocols or other arrangements, or by other specific Community import rules
 Type: Regulation
 Subject Matter: tariff policy;  cooperation policy;  leather and textile industries;  Europe;  trade policy
 Date Published: nan

 Avis juridique important|32003R1437Commission Regulation (EC) No 1437/2003 of 12 August 2003 amending Annexes I, II, IIIB and VI to Council Regulation (EC) No 517/94 on common rules for imports of textile products from certain third countries not covered by bilateral agreements, protocols or other arrangements, or by other specific Community import rules Official Journal L 204 , 13/08/2003 P. 0003 - 0020Commission Regulation (EC) No 1437/2003of 12 August 2003amending Annexes I, II, IIIB and VI to Council Regulation (EC) No 517/94 on common rules for imports of textile products from certain third countries not covered by bilateral agreements, protocols or other arrangements, or by other specific Community import rulesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 517/94 of 7 March 1994 on common rules for imports of textile products from certain third countries not covered by bilateral agreements, protocols or other arrangements, or by other specific Community import rules(1), as last amended by Regulation (EC) No 1309/2002(2), and in particular Article 28 thereof,Whereas:(1) Amendments effected by Commission Regulation (EC) No 1832/2002 of 1 August 2002 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff(3), make it necessary to amend Annex I to Regulation (EC) No 517/94 as well. For reasons of clarity, that Annex should be replaced altogether.(2) The entry into force of the new Constitutional Charter of the State union of Serbia and Montenegro, which renamed the former "Federal Republic of Yugoslavia" as "Serbia and Montenegro" with effect from 4 February 2003, makes it desirable to replace the name of that former Republic wherever it appears in Annexes II, IIIB and VI to Regulation (EC) No 517/94.(3) Regulation (EC) No 517/94 should therefore be amended accordingly.(4) The measures provided for in this Regulation are in accordance with the opinion of the Textile Committee,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 517/94 is amended as follows:1. Annex I is replaced by the text shown in the Annex to this Regulation.2. The term "Federal Republic of Yugoslavia" is replaced by "Serbia and Montenegro" wherever it appears in Annexes II, IIIB and VI.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.Point (1) of Article 1 shall apply from 1 January 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 August 2003.For the CommissionPascal LamyMember of the Commission(1) OJ L 67, 10.3.1994, p. 1.(2) OJ L 192, 20.7.2002, p. 1.(3) OJ L 290, 28.10.2002, p. 1.ANNEX"ANNEX IA. TEXTILE PRODUCTS REFERRED TO IN ARTICLE 11. Without prejudice to the rules for the interpretation of the combined nomenclature, the wording of the description of goods is considered to be of indicative value only, since the products covered by each category are determined, within this Annex, by CN codes. Where there is an "ex" symbol in front of a CN code, the products covered in each category are determined by the scope of the CN code and by that of the corresponding description.2. Garments which are not recognisable as being garments for men or boys or as being garments for women or girls are classified with the latter.3. Where the expression "babies' garments" is used, this is meant to cover garments up to and including commercial size 86.>TABLE>B. OTHER TEXTILE PRODUCTS REFERRED TO IN ARTICLE 1(1)CN codes3005 903921 12 00ex 3921 13ex 3921 90 604202 12 194202 12 504202 12 914202 12 994202 22 104202 22 904202 32 104202 32 904202 92 114202 92 154202 92 194202 92 914202 92 985604 10 006309 00 006310 10 106310 10 306310 10 906310 90 00ex 6405 20ex 6406 10ex 6406 99ex 6501 00 00ex 6502 00 00ex 6503 00ex 6504 00 00ex 6505 906601 10 006601 91 006601 996601 99 907019 11 007019 12 00ex 7019 198708 21 108708 21 908804 00 009113 90 30ex 9113 90 90ex 9404 90ex 9612 10"